 In the Matter Of POSTAL TELEGRAPH-CABLE COMPANY OF MASSACHUSETTSandAMERICAN RADIO TELEGRAPHISTS ASSOCIATIONCase No. R-646.-Decided May 25, 1938Communications Industry-Investigation of Representatives:controversy con-cerning representation of employees:employer's refusal to grant recognition ofunion until question of representation is determined by Board ; rival organiza-tions-Unit Appropriatefor Collective Bargaining:employees under jurisdic-tion of city superintendent of Boston,excluding the so-called"floating gang"and supervisory employees who have the right to hire and discharge;no contro-versy asto-Election Ordered-Certificationof RepresentativesMr. Norman F. Edwards,for theBoard.Mr. J. T. Logue,of New York City, for the Company.Mr. Sidney Elliott Cohn,of NewYork City, -andMr.Mervyn R.Rathbourne,for the A. R. T. A.Mr. Harry Winer,of Dorchester,Mass., andMr. Kenneth M. Whit-ten,of Philadelphia, Pa., for the C. T. U.Miss Margaret M. Farmer,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 16, 1938, American Radio Telegraphists' Association,herein called the A. R. T. A., filed with the Regional Director for theFirst Region (Boston, Massachusetts) a petition, and on March 17,1938, an amended petition alleging that a question affecting commercehad arisen concerning the representation of employees of Postal Tele-graph-Cable Company of Massachusetts, Boston,Massachusetts,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March 14,1938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the Regional444 DECISIONS AND ORDERS-445Director to conduct it and to provide for an appropriate hearing upondue notice.On March 17,1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the A. R.T. A., and upon Commercial Telegraphers' Union of the AmericanFederation of Labor, herein called the C. T. U., a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on March 24, 1938,at Bos-ton,Massachusetts,before Charles W. Whittemore,the Trial Exam-iner duly designated by the Board.The Board was represented bycounsel, the Company by its vice president, the A. R. T. A. by itspresident,the C. T. U. byits representatives;and all participated inthe hearing.Full opportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidencebearing onthe issues wasafforded all parties.During the course of the hearing,the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors,were committed.The rulings are hereby affirmed.Upon-the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Postal Telegraph-Cable Company of Massachusetts, incorpo-rated in Massachusetts,is one of 35 operating companies,each incor-porated in the State indicated in its corporate name, which togethercomprise the Postal Telegraph System.Each of these companies, in-cluding the Company, is a wholly owned subsidiary of the AssociatedCompanies, a Massachusetts trust having its offices in New YorkCity.The Associated Companies is in turn a subsidiary of, althoughnot wholly owned by, Postal Telegraph-Cable Corporation, a holdingand management company incorporated under the laws of Maryland.The Postal Telegraph System operates under one management aclosely coordinated system of telegraph land line communicationsextending throughout the United States, and by means of cable andradio connections,principally through subsidiary and affiliated com-panies, throughout the world.The executive office of the System is located in New York City. Bya written agreement entered into in 1931 by the 35 operating com-panies, the Postal Telegraph-Cable Company of New York was ap-pointed the agent of each of the other companies,and delegated fullpower and authority,among other things, "to make and execute any 446NATIONAL LABOR RELATIONS BOARDand all contracts concerning or in any wise pertaining to the businesstransacted or to be transacted.by any party or by all of the parties."During 1937, telegraph and cable revenues for Postal Telegraph-Cable Company of Massachusetts amounted to $681,940.90.Of thisamount, $84,975.14 was received from intrastate traffic and $596;965.76 from interstate and foreign traffic.The present petition concerns only those employees of the Companywho are under the jurisdiction of the city superintendent of Boston.There are approximately 350 employees in this group.II.THE ORGANIZATIONS INVOLVEDAmerican Radio Telegraphists' Association, Local 62, is a labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to its membership all employees of the Companyunder the jurisdiction of the city superintendent of Boston, exceptsupervisory employees who have the right to hire and discharge.Commercial Telegraphers' Union, Boston District Postal DivisionNumber 55, is a labor organization affiliated with the AmericanFederation of Labor, also admitting to its membership all employeesof the Company under the jurisdiction of the city superintendent ofBoston, except supervisory employees who have the right to hireand discharge.III.THE QUESTION CONCERNING REPRESENTATIONOn August 25, 1937, the Company entered into an agreement withBoston District Postal Division Number 55 of the C. T. U. in whichthe C. T. U. was recognized as the exclusive collective bargainingagent for all employees in the City of Boston in respect to hours,wages, and other conditions of employment. It was provided thatthe agreement was to be subject to termination upon 30 days' noticegiven by either party.Feeling that a question concerning the repre-sentation of their employees had arisen, the Company terminatedthis agreement on March 15, 1938.The C. T. U. still claims to rep-resent a majority of the employees in the Boston area.The A. R. T. A. claims that a great many employees have joinedits organization recently and that it now represents a majority ofthe employees in the Boston area. It has requested the Companyto recognize it as the collective bargaining agent in this district.The Company has refused to deal with it on the ground that it hasnot been certified by the Board as the bargaining representative foremployees within this group.We find that a question has arisen concerning representation ofemployees of the Company. DECISIONS AND ORDERS447IV. THE EFFECT OF THE QUESTIONCONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe A. R. T. A. seeks a bargaining unit composed of employees ofthe Company under the jurisdiction of the city superintendent ofBoston, excluding supervisory employees who have the power to hireand discharge.The Company and the C. T. U. also desire suchbargaining unit.We have noted in Section I above that the entire Postal TelegraphSystem is operated as a unit. Policies in regard to matters of hours,wages, and other conditions of employment are centrally controlled.Furthermore, by the very nature of telegraphic communication, thework of the employees in different district offices throughout thecountry is closely coordinated and interdependent to an unusuallyhigh degree.The effect of stoppage of service in one locality is inevi-tably serious and widespread. The record shows that the ultimate goalof the A. R. T. A. and possibly of the C. T. U. is to organize the em-ployees of the System on the basis of a nation-wide bargaining unit.However, such organization has not yet been effectuated. Both unionsnow have subsisting exclusive bargaining agreements with the Com-pany covering different sections of the country.We are of the opinionthat the employees under the jurisdiction of the city superintendent ofBoston should not be denied the benefits of the Act pending morecomplete organization of all the employees throughout the country.'There was some discussion during the hearing as to whether theemployees in the so-called "floating gang" should be considered to beunder the jurisdiction of the city superintendent of Boston. It appearsfrom the record that the "floating gang" is under the jurisdiction ofthe district foreman, who reports to officials in New York City. Itmoves over the entire State of Massachusetts, engaged in the mainte-nance of lines and in general line construction.Although the districtforeman might conceivably be placed under the jurisdiction of thecity superintendent of Boston when a problem with which he is deal-Matter of R. C. A. Communications, Inc.andAmerican Telegraphists' Association,2 N. L. It. B. 1109 at 1115;In Matter of Associated PressandThe American NewspaperGuild,5 N. L. It. B. 43. 448NATIONAL LABOR RELATIONS BOARDing relates specifically to Boston, the gang is not usually located :inBoston, nor is it usually in contact with other employees of the Com-pany in the Boston area.Under the circumstances, we believe that.this group should be excluded from the bargaining unit.We find, therefore, that employees of the Company under the juris-diction of the city superintendent of Boston, excluding the so-called""floating gang" and excluding also supervisory employees'who havethe right to hire and discharge, constitute a unit appropriate for thepurpose of collective bargaining and that said unit will insure to em-ployees of the Postal Telegraph-Cable Company of Massachusetts inthe Boston area the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESThe Board introduced into evidence a list submitted by the Com-pany of its employees in the metropolitan area of Boston as of March15, 1938.This list contains the names of 344 employees, includingthe names of supervisory employees whom we have decided should beexcluded from the bargaining unit.-The C. T. U. introduced into evidence approximately 244 applicationcards of employees within the appropriate unit, all of whom it claims,,as present members of its organization.The A. R. T. A. submitted in evidence approximately 209 applica-tion cards of employees within the appropriate unit whom it claimsas present members of its organization. It also submitted 115 state-ments signed in part by persons whose names appear on the applica-tion cards introduced in evidence by the C. T. U. which it claimed wererepudiations of the C. T. U. as collective bargaining agent.Anexamination of the various documents discloses many duplications inthe respective claims of the two unions.We find that the questionwhich has arisen concerning the representation of employees can best,be resolved by means of an election by secret ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Postal Telegraph-Cable Company of Massa-chusetts, at Boston, Massachusetts, within the meaning -of Section9 (c), and Section 2 (6) and (7), of the National Labor Relations Act.2.The employees of the Company under the jurisdiction of the citysuperintendent of Boston, excluding supervisory, employees who have DECISIONS AND ORDERS449the right to "hire 'and discharge and 'excluding also the so-called"floating gang," constitute a unit appropriate for the purpose ofcollective bargaining within the meaning'of Section 9'(b) of theNational Labor Relations Act.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it -is-DIRECTED that as part of the investigation authorized by the Boardto, ascertain representatives for the purpose of collective bargainingwith Postal Telegraph-Cable Company of Massachusetts, ' an electionby secret ballot shall. be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter'as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the employees ofPostal Telegraph-Cable Company of Massachusetts under the juris-diction of-, the city superintendent of Boston employed by the- Com-pany during 'the pay-roll period ending March 15, 1938, excludingthe so-called "floating gang," the supervisory employees who-have theright to hire and discharge- and those employees who have since quitor been discharged fo'r cause, to determine whether they desire tobe represented by Commercial Telegraphers' Union, or by AmericanRadio Telegraphists' Association, for the purpose of 'collective 'bar-gaining, or by neither.-[SAME TITLE]'AMENDMENT TO DIRECTION OF ELECTIONJune 2, 1938On May 25, 1938, the National Labor -Relations Board, hereincalled the Board, issued a Decision and Direction of Election' inthe above-entitled proceedings.The petitioner now states that its name, American Radio Teleg-raphists'Association, has been changed to American Communica-tionsAssociation of the C. I. 0., formerly known as AmericanRadio Telegraphists' Association.Upon petitioner's request, the,Board hereby amends its Direction of Election by striking therefrom 450NATIONAL LABOR RELATIONS BOARDthe name "American Radio Telegraphists' Association" wherever itoccurs, and substituting therefor the name "American Communica-tions Association of the C. I. 0., formerly known as American RadioTelegraphists' Association."[SAME TITLECERTIFICATION OF REPRESENTATIVESJune 30, 1938On May 25, 1938, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled case.OnJune 2, 1938, the Board issued an Amendment to the Direction ofElection.The Direction of Election, as amended, directed that anelection by secret ballot be conducted under the direction and super-vision of the Regional Director for the First Region (Boston, Massa-chusetts) among the employees of Postal Telegraph-Cable Companyof Massachusetts under the jurisdiction of the city superintendent ofBoston employed by the Company during the pay-roll period endingMarch 15, 1938, excluding the so-called "floating gang", the 'super-visory employees who have the right to hire and discharge, and thoseemployees who have since quit or been discharged for cause, to de-termine whether they desired to be represented by American Com-munications Association of the C. I. 0., formerly known as theAmerican Radio Telegraphists' Association or by Commercial Teleg-raphers'Union of the A. F. of L., for the purpose of collectivebargaining, or by neither.Pursuant to the Direction and Amendment, an election by secretballot was conducted on June 3, 1938, by said Regional Director.On June 4, 1938, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued, and on June 7, 1938, dulyserved upon the parties an Intermediate Report on the election.Theresults of the election were certified by all interested parties withoutqualification.Subsequent thereto Commercial Telegraphers' Union ofthe A. F. of L. filed objections to the conduct of the election andpetitioned for a new election.The Board has investigated theseobjections and finds that the election was properly conducted.Theobjections are hereby overruled and the petition is hereby denied. DECISIONS AND ORDERS451As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote________________________________307Total number of ballots cast________________________________281Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________Total number of ballots cast for Commercial Telegraphers'1Union of the A. F. of L---------------------------------- 113Total number of ballots cast for American CommunicationsAssociation of the C. I. 0., formerly known as AmericanRadio Telegraphists' Association of the C. I. O------------ 162Total number of ballots cast for "neither"__________________5By virtue of and pursuant. to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT Is HEREBY cERTIFIED that. American Communications Associa-tion of the C. I. 0., formerly known as American Radio Teleg-raphists'Association, has been selected by a majority of the em-ployees of Postal Telegraph-Cable Company of Massachusetts underthe jurisdiction of the city superintendent of Boston, excluding theso-called "floating gang" and the supervisory employees who havethe right to hire and discharge, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a)of the Act, American Communications Association of the C. I. 0.,formerly known as American Radio Telegraphists' Association, isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.